Citation Nr: 1627320	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Veteran's request for waiver of recovery of overpayment of educational benefits for the school term beginning in January 2012 was timely filed.

2.  Entitlement to waiver of recovery of overpayment of educational benefits for the school term beginning in January 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Committee on Waivers and Compromises (CoWC) at the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma.

In September 2015, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a waiver of recovery of the overpayment of educational benefits he received for school terms beginning in January 2012 and in January 2013.  

In the previous September 2015 remand, the Board requested that the notice letters sent from Debt Management Center (DMC) concerning the debts at issue be obtained and associated with the claims file.  The record contains a November 2015 email request for the DMC debt letters that were sent to the Veteran.  In a November 2015 email response, a Veterans Claims Examiner stated that there were no debt letters from the DMC found, "only FSR and DMC Referrals to us."  Although the January 2016 supplemental statement of the case states that the DMC reported they did not have copies of the letters, there is no evidence of record that the DMC was directly contacted regarding the letters requested.  Furthermore, the RO was instructed to notify the Veteran if the records were unable to be secured and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  In November 2015, the RO sent the Veteran a letter; however, this letter informed her of that the RO was attempting to obtain the notification letters sent by the DMC, they did not inform him that the RO was unable to obtain the letters nor did it describe any further action that would be taken with respect to the claim.  As such, further development in required.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make any arrangements necessary to obtain a copy of the overpayment notification letters sent from VA's Debt Management Center (DMC) concerning the two debts at issue, including directly contacting the DMC for the letters.  It appears that the earlier letter may have been sent on May 24, 2012.  All efforts to obtain these letters should be fully documented, and the DMC, and any other source contacted, must provide a negative response if records are not available.

2.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After completing the above, and any other development as may be indicated, the issues on appeal must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




